Title: From John Adams to John Lowell, 12 June 1776
From: Adams, John
To: Lowell, John


     
      Dear Sir
      Philadelphia June 12. 1776
     
     Yesterdays Post brought me a Newspaper of the 3d. Instant, containing a List of your House, and Board, and upon my Word I read it with more Pleasure than I ever read any other List of the two Houses. I dont believe the Records of the Province can show, a more respectable set of Representatives or Councillors. Sergeant, Lowell, Pickering, Angier are great Acquisitions in the House: So are Dana, and Sewall at the Board, not to mention many other very respectable Characters among the new Members of each.
     From this Collection of wise and prudent Men, I hope great Things. I hope that the most vigorous Exertions will be made to put the Province in the best State of Defence. Every Seaport in it, ought to be fortified in Such a Manner that you may sett the Enemy at Defyance. To this End, large Additions must be made to the Cannon of the Colony. I wish to know, whether, they are cast, at any Furnace in the Province, if not no Expence I think should be Spared to procure them. They are casting them Successfully in Maryland, Pensylvania, and Rhode Island. Another Article essentially necessary, is that of MUsquetts. I wish that every Man in the Province who can work about any Part of a Gun or Bayonnett was set to work. No Price, should be thought extravagant.
     
     Salt Petre it seems you are in a Way to procure in sufficient Quantities. But Sulphur and Lead I have not yet learnt to be made among you. I hope you will take effectual Measures to make Salt. You must do it. The other Colonies are too lazy and shiftless to do any Thing untill you set them the example.
     The Defence of the Colony is the first object. The second is the Formation of a Constitution. In this Business, I presume you will proceed Slowly and deliberately. It is a difficult Work to atchieve and the Spirit of Levelling, as well as that of Innovation, is afloat. Before I saw, the List of the new Election I was under fearfull Apprehensions I confess. But my Mind is now at Ease, in this Respect. There are So many able Men in each House that I think, they will have Influence enough to prevent any dangerous Innovations, and yet to carry any necessary and usefull Improvements.
     Some of you must prepare your stomachs to come to Philadelphia. I am weary, and must ask Leave to return to my Family, after a little Time, and one of my Colleagues at least, must do the same, Or I greatly fear, do worse. You and I know very well the Fatigues of Practice at the Bar: But I assure you, this incessant Round of thinking and Speaking upon the greatest Subjects that ever employed the Mind of Man, and the most perplexing Difficulties that ever puzzled it, is beyond all Comparison more exhausting and consuming.
     Our affairs in Canada are in a confused and disastrous situation. But I hope they will not be worse. We have made large Requisitions upon you. How you can possibly comply with them I know not: but hope you will do as much as you can.
     We have no Resource left my Friend, but our own Fortitude, and the Favour of Heaven. If We have the first I have no doubt We shall obtain the last. And these will be Sufficient. All Ideas of Reconciliation, or Accomodation Seem to be gone with the Years before the Flood.
     I have nothing new to communicate, but what is in every Newspaper, and I began this Letter only to make my Compliments to you, and ask the Favour of your Correspondence; but have wandered, I know not whither. It is Time to subscribe myself your Friend and servant.
    